            Case 3:18-cv-00941-SRU Document 50 Filed 04/27/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


  CHAZ GULLEY,
       Plaintiff,                                             No. 3:18-cv-941 (SRU)

             v.

  LIMMER, et al.,
      Defendants.

                     ORDER ON MOTION FOR RECONSIDERATION

       Currently before the court is Gulley’s motion for reconsideration of my order granting the

defendants’ motion for summary judgment (doc. no. 48). For the reasons that follow, the motion

is denied.

       The standard for granting a motion for reconsideration is strict, and reconsideration will

generally be denied “unless the moving party can point to controlling decisions or data that the

court overlooked.” Shrader v. CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995); see also

Connecticut Com'r of Labor v. Chubb Grp. of Ins. Companies, 2013 WL 836633, at *1 (D.

Conn. Mar. 6, 2013), aff'd (Feb. 3, 2014) (“A motion for reconsideration may not be used to

advance new facts, issues or arguments not previously presented before the Court, nor may it be

used as a vehicle for relitigating issues already decided by the Court.”) (internal citations

omitted).

       Here, Gulley argues that reconsideration is warranted because he believes I was

“prejudiced and/or swayed” by exhibits filed by the defendants in response to a different

motion—a motion for a preliminary injunction (doc. no. 38)—which I denied on April 13, 2020.

Mot. for Reconsideration, Doc. No. 48, at 1. Gulley contends that those exhibits displayed his

disciplinary history and reminded me that he was incarcerated for assault in the first degree. Id.
          Case 3:18-cv-00941-SRU Document 50 Filed 04/27/20 Page 2 of 2



       That argument is without merit. All of the reasons why I granted the motion for

summary judgment are articulated in my order (doc. no. 47), and neither Gulley’s disciplinary

history nor his underlying crime had any bearing on my decision.

       Gulley also seeks a “chance to address any issues in his opposition to [the motion] that

the court misunderstood or misconstrued,” as well as a 60-day extension to respond to the motion

“the proper and correct way” with “more resources at his disposal.” Mot. for Reconsideration,

Doc. No. 48, at 2, 4. Because Gulley has pointed to no controlling decisions that I overlooked,

and is essentially requesting an opportunity to relitigate issues that I already decided, those

arguments are also unavailing. See Connecticut Com'r of Labor v, 2013 WL 836633, at *1.

       For the foregoing reasons, Gulley’s motion for reconsideration is denied.

       So ordered.

Dated at Bridgeport, Connecticut, this 27th day of April 2020.


                                                              /s/ STEFAN R. UNDERHILL
                                                              Stefan R. Underhill
                                                              United States District Judge




                                                  2
